Citation Nr: 9911848	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fingernail fungus.

2.  Entitlement to service connection for dermatitis of the 
hands secondary to exposure to herbicides.

3.  Entitlement to service connection for a disability of 
both knees.

4.  Entitlement to service connection for mitral valve 
regurgitation.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.

6.  Entitlement to an increased rating for a compression 
fracture of T10-11 with limitation of motion, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for post-traumatic 
degenerative joint disease, lumbar spine, currently evaluated 
as 40 percent disabling.

8.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

9.  Entitlement to a total compensation rating on the basis 
of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This matter arises from August 1991, February 1995, and 
February 1996 rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.



REMAND

After a preliminary review of the record, the Board notes 
that in his substantive appeal of August 1996, the veteran 
requested that he be scheduled for a Travel Board Hearing.  
In March 1999, the Board requested clarification from the 
veteran as he had appeared before the RO on two occasions and 
his appeal had been pending for several years.  Subsequent to 
the Board's request for clarification, in correspondence 
dated April 8, 1999, the veteran confirmed his earlier 
request for a Travel Board Hearing in Muskogee, Oklahoma.  
Therefore, this case must be remanded to schedule the 
requested hearing.  38 C.F.R. § 20.703 (1998).

In view of the foregoing, the case is remanded for the 
following action:

The RO is requested to schedule the 
veteran for a local hearing before a 
Member of the Board of Veterans' Appeals 
as soon as practicable and to advise the 
veteran accordingly.  

The purpose of this REMAND is to afford the veteran due 
process of law and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









